DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Objections
Claims 17-20 are objected to because of the following informalities:  
Claims17 last line “the non-transitory medium” should read –the non-transitory storage medium--.
Dependent claims 18-20 are objected to because they depend on the objected parent claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 19
Claim 19 recites the limitation “the flow instruction" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 19 line 2 recites the limitation “the user processing node" in line 19. It is unclear which of the plurality of user processing nodes provides antecedent basis for the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-2 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 18-19 of US 11057820 in view of Jaya et al. (US 10448268).
In reference to claim 1
Claim 16 of US 11057820 teaches a control processing node configured to populate a data structure by associating each user processing node of the plurality of user processing nodes with a different address representative of a different location along an interface on which session traffic is exchanged between the control processing node and the plurality of user processing nodes; obtain a packet that was acquired at a given location along the interface; examine the data structure to identify an entry that identifies a user processing node whose address matches a destination address of the packet; and program the user processing node by transmitting a flow instruction to the address of the user processing node.
Claim 16 of US 11057820 does not teach the control processing node comprising a network interface; and a processor configured to perform the populate, obtain, examine and program functions.
Jaya et al. teaches a control processing node (e.g. compute node 700 Fig. 7; col. 18 line 17-44) comprising a network interface (e.g. network interface unit 708 Fig. 7 col. 18 line 17-44); and a processor (e.g. processor 702 Fig. 7 col. 18 line 17-44) configured to perform functions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control processing node of US 11057820 to comprise a network interface and a processor configured to perform the populate, obtain, examine and program functions as suggested by Jaya et al. because it provides for hardware to communicate with a network and hardware to execute instructions within the control processing node to perform the functions.

In reference to claim 2, 10
Claim 18, 19 of US 11057820 meets the limitations of claim 2 and 10.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of US 11057820 in view of Jaya et al. (US 10448268), and further in view of Ghosh et al. (US 2019/0059010).
In reference to claim 11
The combination of US 11057820 and Jaya et al. teaches a system and method that covers substantially all limitations of the parent claim.
The combination of US 11057820 and Jaya et al. does not teach that the control gateway is a Session Management Function.
Ghosh et al. teaches a Session Management Function (par. 0068).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the control gateway of the combination of US 11057820 and Jaya et al. to be a Session Management Function as suggested by Ghosh et al. because it would allow the control gateway to operate as a Session Management Function in a 5G environment.

Allowable Subject Matter
Claims 3-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 12-16 are allowed.

Claims 17-18, 20 would be allowable if rewritten or amended to overcome the objection, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are:
US 2021/0250844 pertains to a control plane function assigns an internet protocol IP address to user equipment. The control plane function determines an IP address segment, where the IP address belongs to the IP address segment. The control plane function sends information used to identify the IP address segment to a user plane function, where the IP address segment is used to advertise a routing policy.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/           Primary Examiner, Art Unit 2466